Title: To Thomas Jefferson from Philip Mazzei, 18 November 1793
From: Mazzei, Philip
To: Jefferson, Thomas



Most dear Sir
Pisa, 18 9bre, 1793.

I received your last, dated 7 Jany. 1792, in Warsaw, and answer’d it the 23d. of May, inclosed to Mr. Short in Paris. I sent him a copy of it in Holland, on the 11th. of Feby. last, and a second copy, with some additions, I directed to you, via London, the 19th. of May. Mr. Short moved so rapidly from one Country to another (by what I have understood) that I doubt whether any one of my letters ever reached him. I never received an answer from him, nor do I Know where he now is. Hoping however, that my second copy, via London, is come to hand, I shall not for the present repeat the contents of it. This is only meant to inform you, that I have been obliged to have recours to our Friends Vansstaphorst in Holland for assistance in my distressed situation, and that they have been so good as to lend me 2,251:13:—: florins, Holland Currency; in consequence of which, I beg you to remit to them whatever sum, or sums of money you may collect from any Kind of the little property I have still remaining in America, as I have offered it to them for their security, having nothing else so certain to offer. I hope soon to hear from you, and remain for ever, most Dr. Sr., your most Ob. and most Affe. Fr. [ & Serv.]

Ph. M.

